Citation Nr: 1000380	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  03-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 15, 1999, 
for the grant of service connection for sarcoidosis with 
chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to September 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a series of decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, 
collectively granting service connection for sarcoidosis with 
chronic obstructive pulmonary disease (COPD) effective from 
April 15, 1999.  The Veteran's seeks an earlier effective 
date.

In a February 2004 decision, the Board affirmed the RO's 
decision and denied an effective date earlier than April 15, 
1999, for the grant of service connection for sarcoidosis 
with COPD.  The Veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims.  The Veterans Court 
affirmed the Board's decision in an October 2006 decision, 
and the Veteran appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit.  In January 
2008, the Federal Circuit Court reversed the Court's decision 
and remanded the case to the Court for consideration of 10 
U.S.C. § 1218.  The Veterans Court has since issued a 
memorandum decision in April 2008 vacating the Board's 
February 2004 decision and remanding the case to the Board 
for any necessary further development followed by 
readjudication of the claim.

To comply with the Court's memorandum decision, in July 2009, 
the claim was remanded for further evidentiary development.  
As the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

On April 15, 1999, the RO received the Veteran's first formal 
or informal claim for service connection for sarcoidosis, and 
the RO subsequently granted service connection for 
sarcoidosis with COPD effective from April 15, 1999.

CONCLUSION OF LAW

Service connection for sarcoidosis with COPD may be no 
earlier than April 15, 1999, the date of VA receipt of the 
initial claim.  38 U.S.C.A. § 5110 (West 2009); 38 C.F.R. § 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that had he is entitled to an effective 
date earlier than April 15, 1999, for the grant of service 
connection for sarcoidosis with COPD.  

The effective date of an award based on a claim for 
compensation will be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i).

The Veteran served on active duty in the United States Marine 
Corps from May 1968 to September 1970.  Medical Board and 
Physical Evaluation reports in August 1970 noted a diagnosis 
of sarcoidosis with associated restrictive ventilatory 
defect, and the service department rated that condition as 30 
percent disabling.  That resulted in the Veteran being 
released from active duty in September 1970, and being placed 
on the Temporary Disability Retired List (TDRL).

A review of the record shows that on April 15, 1999 the 
Veteran's initial application for service connection for a 
lung condition was received at the RO.  In subsequent 
decisions by the RO, service connection was granted for 
sarcoidosis with COPD effective from April 15, 1999.

At a September 2003 hearing, the Veteran testified that 
following his discharge from service he received temporary 
disability retirement benefits from the military.  He 
indicated that these benefits were stopped in 1976, and that 
he was not informed that he needed to file a formal claim 
with the VA to obtain service connection for this condition.  
The Veteran asserted that he sent letters to the VA seeking 
service connection for sarcoidosis in the 1980s, but received 
no response.  He noted that the condition continued to worsen 
over the years, and he filed his present claim in April 1999.

In February 2004, the Board denied the Veteran's claim for an 
effective date earlier that April 15, 1999, for the grant of 
service connection for the disability at issue.  It was 
determined that April 15, 1999, was the date the RO had 
received the Veteran's initial claim, either formal or 
informal, and that his military service had ended many years 
earlier in September 1970.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2)(i) (effective date of an award of 
disability compensation will be the day following discharge 
from service if claim filed within one year of discharge; 
otherwise, effective date will be the date claim received).

On appeal to the Veterans Court, the Veteran argued that the 
Board's decision should be vacated and remanded because the 
Board had issued its decision on a less than fully developed 
record because it had failed to consider and apply 10 U.S.C. 
§ 1218, as required by 38 U.S.C. § 7104(a), which mandates 
that Board decisions be based on the entire record in the 
proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law.  The 
Veterans Court initially disagreed and in October 2006 
affirmed the Board's decision, concluding that 10 U.S.C.A. 
§ 1218 was not applicable law within the meaning of 
38 U.S.C.A. § 7104 because § 1218 imposed no obligation upon 
VA and failed to provide any remedy in the Veterans-benefits 
context.  McGee v. Nicholson, 20 Vet. App. 472 (2006).  The 
Court further held that the Board had not erred in concluding 
there was no evidence the Veteran had filed a claim for 
service connection prior to April 15, 1999.

On appeal, the Federal Circuit Court reversed the Court's 
holding, concluding instead in January 2008 that the Court 
had erroneously interpreted the statutory term applicable as 
used in 38 U.S.C. § 7104(a).  The Federal Circuit Court 
stated that a provision of law is applicable if it is 
relevant to the Board decision.  The Federal Circuit Court 
concluded that interpretation of applicable was consistent 
with the plain meaning of the statute and with the statutory 
framework within which VA claims are adjudicated.  McGee v. 
Peake, 511 F.3d 1352 (Fed. Cir. 2008).  

The Federal Circuit found that VA has a duty to obtain 
relevant records pertaining to the claimant's active 
military, naval, or air service that are held or maintained 
by a government entity and that statutory duty does not 
excuse VA's obligation to fully develop the facts based on 
speculation as to the dispositive nature of relevant records.  
38 U.S.C. § 5103A(c)(1).  The Federal Circuit Court concluded 
that 18 U.S.C.A. § 1218 was relevant to the appellant-
Veteran's claim because it indicated that his military 
service personnel file may contain documentary evidence that 
may show whether he had filed a claim for VA benefits prior 
to his discharge from service.  Accordingly, the Federal 
Circuit Court reversed the Court's decision and remanded the 
appellant-Veteran's claim to the Court for consideration of 
10 U.S.C. § 1218.  The Veterans Court has since issued a 
memorandum decision in April 2008 vacating the Board's 
February 2004 decision and remanding the case for 
consideration of 10 U.S.C.A. § 1218 when readjudicating the 
claim for an earlier effective date.

A member of an armed force may not be discharged or released 
from active duty because of physical disability until he (1) 
has made a claim for compensation, pension, or 
hospitalization, to be filed with VA, or has refused to make 
such a claim; or (2) has signed a statement that his right to 
make such a claim has been explained to him, or has refused 
to sign such a statement.  10 U.S.C. § 1218.

On remand, the Veteran's service personnel records were 
obtained.  The service personnel file contains a letter to 
the Veteran dated October 12, 1970, wherein the Commandant of 
the Marine Corps informed the Veteran that he was entitled to 
VA benefits and strongly urged the Veteran to consult a local 
VA representative regarding VA benefits.  

Accordingly, the Board finds that the service personnel 
records clearly show that the Veteran was advised to file for 
VA benefits, as required by to 10 U.S.C. § 1218.  The October 
12, 1970, letter notified the Veteran that he was entitled to 
VA benefits and strongly urged the Veteran to consult a local 
VA representative regarding VA benefits.  However, it is 
apparent that the Veteran did not follow through as advised.  
To the extent that the personnel file does not contain a 
signed statement that his right to make such a claim has been 
explained to him, or has refused to sign such a statement, 
the Board finds that the October 12, 1970, letter shows that 
his rights to apply for VA benefits were explained to him and 
he had actual knowledge of his entitlement to VA benefits and 
the need to file a claim for VA benefits in compliance with 
the requirements of 10 U.S.C. § 1218.  The Veteran had actual 
knowledge that he could apply for VA benefits and elected not 
to do so.

Therefore, a review of the claims folder reveals the first 
claim, formal or informal, seeking service connection for 
sarcoidosis was the Veteran's letter received by the RO on 
April 15, 1999, many years after service.

As for the Veteran's contentions that he was allegedly misled 
as to whether he needed to filed a claim seeking service 
connection for sarcoidosis with the VA, that argument, 
seeking in effect an equitable tolling, fails to alter the 
rules on effective dates for service connection.  Andrews v. 
Principi, 16 Vet. App. 309 (2002).  The Veteran's contention 
that he was unaware of his eligibility is without merit, as 
ignorance of the law is no excuse.  Bryan v. West, 13 Vet. 
App. 482 (2000).  Everyone dealing with the government is 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations.  Thus, regulations are 
binding on all who seek to come within their sphere, 
regardless of actual knowledge of what is in the regulations 
or of the hardship resulting from innocent ignorance.  Fed. 
Crop Ins. Corp v. Merrill, 332 U.S. 380, 68 S.Ct. 1, 92 L.Ed. 
10 (1947).  Furthermore, the evidence shows that the Veteran 
was informed of the need to contact VA for benefits to which 
he was entitled and was strongly urged to do so.

As for his having allegedly filed of a claim seeking service 
connection for the condition at some point during the 1980s, 
there is no indication that VA received any claim prior to 
April 1999.  It is the date of VA receipt of a claim that 
governs the effective date of service connection.  The Board 
notes that the claims folder does contain some earlier 
correspondence from the Veteran, but that correspondence 
concerns unrelated matters and does not contain any claim for 
service connection for any respiratory disability.

As there is no evidence of VA receipt of a written claim, 
formal or informal, for service connection for sarcoidosis 
with COPD until April 15, 1999, and as that was more than a 
year after service, service connection may be effective no 
earlier than April 15, 1999, the date of VA receipt of the 
claim.  The Board concludes that there is no entitlement to 
an earlier effective date for an award of service connection.  
The law, not the evidence, governs the outcome of this case, 
and as a matter of law, the claim must be denied.  Sabonis v 
Brown, 6 Vet. App. 426 (1994).

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
effective date assigned following the grant of entitlement to 
service connection for sarcoidosis with COPD.  Once a claim 
is granted it is substantiated and additional notice is not 
required.  Thus, any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. § 
5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran 
will not be prejudiced as a result of the Board's 
adjudication of his claim.


ORDER

An earlier effective date for service connection for 
sarcoidosis with COPD is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


